MEMORANDUM **
Waltraud Krause appeals pro se the district court’s Fed.R.Civ.P. 12(b)(6) dismissal for lack of subject matter jurisdiction of her 42 U.S.C. § 1983 action against defen*603dant, Los Angeles Superior Court Judge Ernest M. Hiroshige.
The district court correctly dismissed Krause’s action on the ground that under the Rooker-Feldman doctrine federal district courts lack authority to review state court judgments. District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 476, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983); Worldwide Church of God v. McNair, 805 F.2d 888, 892-93 (9th Cir.1986); Branson v. Nott, 62 F.3d 287, 291-92 (9th Cir.1995).
AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. We grant Krause’s request for judicial notice, and deny her motion to strike.